DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's RCE filed on 5/7/21 containing applicant’s amendments filed 4/8/21 has been entered.

Status of the Claims
Claims 1-20 filed 4/8/21 and included in applicant’s RCE filed 5/7/21 are presently pending and presented for examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claimed invention is directed to the concept of gathering image data based on the location of one user, determining a route from the one user to another user, and mapping the route onto a view of the one user. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception and do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The Examiner will further explain in view of the 2019 Revised Patent Subject Matter Eligibility Guidance:
Regarding claim 1, applicant recites A computer-implemented navigation method comprising: 
transmitting, from a terminal, current location-based video data during a video call, the video data comprising an image of the video call and metadata acquired from a camera; 
receiving, from a counterpart terminal, instruction information for navigation based on the video data, the instruction information including route instructions between two points; 
generating navigation information to display a route based on the route instructions between the two points by mapping the instruction information to the video data; and 
providing the navigation information based on location information of the terminal by overlaying a layer onto features of the image of the video call, the layer including the route.

The above claim steps are directed to the concept of gathering image data based on the location of one user, determining a route from the one user to another user, and mapping the route onto a view of the one user, which is an abstract idea that can be performed by a user mentally or manually and falls within the Mental Processes grouping. The additional claim limitations about displaying information generated throughout this process are insignificant extra-solution activity and do not serve to take the claim out of the Mental Processes grouping (Prong one: YES, recites an abstract idea).
Other than reciting the use of a terminal and a counterpart terminal nothing in the claim elements precludes the steps from being performed entirely by a human. The use of one or more computing devices is insufficient to amount to significantly more than the judicial exception and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Furthermore, the displaying of the information on the terminal by overlaying the route onto features of the image is insignificant extra-solution activity which does not serve to integrate the judicial exception into a practical application (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually  terminal is disclosed in at least [0060], [0095-0097], and Figs. 6-7 and 11 of applicant’s specification as merely a general purpose computer, such as a smartphone or tablet. Furthermore, the counterpart terminal is disclosed in at least [0100-0108] and Figs. 8-11 of applicant’s specification as also merely a general purpose computer, such as a smartphone or tablet. Therefore these additional claim limitations are no more than mere instructions to apply the exception using generic computer components. The recitation of generic processors/computers does not take the above limitations out of the mental processes grouping. 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improve any other technology. Their collective functions merely provide generic computer implementation.

Regarding claim 2, applicant recites The method of claim 1, wherein the providing of the navigation information comprises providing augmented reality (AR)-based navigation information generated by mapping the instruction information to the video data of the terminal, based on the location information of the terminal.
However, merely specifying the manner in which the judicial exception is outputted on a display does not serve to integrate the judicial exception into a practical application.

Regarding claim 3, applicant recites The method of claim 1, wherein the mapping of the layer including the instruction information to the video data is based on a location at which the instruction information is input.
However, merely specifying a piece of information on which the displaying of the judicial exception is based does not serve to integrate the judicial exception into a practical application.

Regarding claim 4, applicant recites The method of claim 1, wherein the receiving of the instruction information comprises receiving, from the counterpart terminal, instruction information that is input through a user interface for inputting the instruction information in response to the user interface being provided to the counterpart terminal.
However, inputting information via a user interface of a terminal is extra-solution activity which does not serve to integrate the judicial exception into a practical application; the gathering and analysis of data to perform the overlaying of data could still be performed visually, mentally and verbally by a user and the addition of generic computer components does not change this.

Regarding claim 5, applicant recites The method of claim 1, wherein the receiving of the instruction information comprises receiving, from the counterpart terminal, instruction information associated with a specific event input to the video data.
However, merely specifying the type of data being gathered does not change that a user could perform the steps visually, mentally, and verbally, and therefore does not serve to integrate the judicial exception into a practical application.

Regarding claim 6, applicant recites The method of claim 1, wherein the providing of the navigation information comprises providing guidance information associated with the navigation information based on the location information of the terminal.
However, merely specifying additional limitations on the type of data being gathered and provided does not change that a user could perform the steps visually, mentally, and verbally, and therefore does not serve to integrate the judicial exception into a practical application.

Regarding claim 7, applicant recites The method of claim 1, wherein the providing of the navigation information comprises consecutively updating the navigation information based on changed location information of the terminal in response to the location information of the terminal being changed.
However, merely specifying additional limitations on the circumstances under which the data are gathered and provided does not change that a user could perform the steps visually, 

Regarding claim 8, applicant recites The method of claim 1, wherein the providing of the navigation information comprises playing content including a destination route of the terminal as the navigation information in response to the content being uploaded from the counterpart terminal.
However, outputting the judicial exception is insignificant extra-solution activity and does not serve to integrate the judicial exception into a practical application.

Regarding claim 9, applicant recites The method of claim 1, wherein the providing of the navigation information comprises generating information associated with a deviation of the terminal in response to detecting an occurrence of the deviation of the terminal based on the navigation information.
However, merely specifying additional limitations on the circumstances under which the data are gathered and provided does not change that a user could perform the steps visually, mentally, and verbally, and therefore does not serve to integrate the judicial exception into a practical application.

Regarding claim 10, applicant recites The method of claim 1, wherein the providing of the navigation information comprises transmitting and receiving a message between the terminal and the counterpart terminal.


Regarding claim 11, applicant recites The method of claim 1, wherein the providing of the navigation information comprises displaying a travel route through which the terminal is moving based on the location information of the terminal.
However, outputting the judicial exception is insignificant extra-solution activity and does not serve to integrate the judicial exception into a practical application.

Regarding claim 12, applicant recites The method of claim 1, wherein the transmitting of the current location-based video data comprises transmitting, to the counterpart terminal, the current location-based video data that is input to the video call screen of the terminal, according to a camera mode that operates during the video call.
However, outputting the judicial exception is insignificant extra-solution activity and does not serve to integrate the judicial exception into a practical application.

Regarding claim 13, applicant recites A non-transitory computer-readable recording medium storing instructions that, when executed by a processor, cause the processor to perform a navigation method comprising: 
transmitting, from a terminal, current location-based video data during a video call, the video data comprising an image of the video call and metadata acquired from a camera; 
receiving instruction information, from a counterpart terminal, for navigation based on the video data, the instruction information including route instructions between two points; 
generating navigation information to display a route based on the route instructions between the two points by mapping the instruction information to the video data; and 
providing the navigation information based on location information of the terminal by overlaying a layer onto features of the image of the video call, the layer including the route.
The claim recites non-transitory computer-readable medium configured to cause a processor to execute a series of steps and therefore is directed to an apparatus, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 2A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claim steps are directed to the concept of gathering image data based on the location of one user, determining a route from the one user to another user, and mapping the route onto a view of the one user, which is an abstract idea that can be performed by a user mentally or manually and falls within the Mental Processes grouping. The additional claim limitations about displaying information generated throughout this process are insignificant extra-solution activity and do not serve to take the claim out of the Mental Processes grouping (Prong one: YES, recites an abstract idea).
Other than reciting the use of a processor executing a non-transitory computer-readable medium, a terminal and a counterpart terminal nothing in the claim elements precludes the steps from being performed entirely by a human. The use of one or more computing devices is insufficient to amount to significantly more than the judicial exception and does not integrate 
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The processor executing the non-transitory computer-readable storage medium is disclosed in at least [0120] of applicant’s specification as generic computer parts. The terminal is disclosed in at least [0060], [0095-0097], and Figs. 6-7 and 11 of applicant’s specification as merely a general purpose computer, such as a smartphone or tablet. The counterpart terminal is disclosed in at least [0100-0108] and Figs. 8-11 of applicant’s specification as also merely a general purpose computer, such as a smartphone or tablet. Therefore these additional claim limitations are no more than mere instructions to apply the exception using generic computer components. The recitation of generic processors/computers does not take the above limitations out of the mental processes grouping. 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in 

Regarding claim 14, applicant recites A navigation server comprising: 
a memory configured to store instructions; and 
a processor, configured to execute the instructions to determine current location information of a terminal during a video call from video data comprising an image of the video call and metadata acquired from a camera; 
acquire additional information associated with instruction information for navigation that is input based on video data of the terminal from a counterpart terminal in response to the video data of the terminal being displayed on a video call screen of the counterpart terminal, the instruction information including route instructions between two points; and 
provide the additional information associated with the instruction information to the terminal to be mapped to the image of the video call as a layer including the additional information as a route, based on the route instructions, between the two points.

The above claim steps are directed to the concept of gathering image data based on the location of one user, determining a route from the one user to another user, and mapping the route onto a view of the one user, which is an abstract idea that can be performed by a user mentally or manually and falls within the Mental Processes grouping. The additional claim limitations about displaying information generated throughout this process are insignificant extra-solution activity and do not serve to take the claim out of the Mental Processes grouping (Prong one: YES, recites an abstract idea).
Other than reciting the use of a navigation server, a processor, a terminal and a counterpart terminal, nothing in the claim elements precludes the steps from being performed entirely by a human. The use of one or more computing devices is insufficient to amount to significantly more than the judicial exception and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Furthermore, the displaying of the information on the terminal by overlaying the route onto features of the image is insignificant extra-solution activity which does not serve to integrate the judicial exception into a practical application (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
navigation server and processor are disclosed in at least [0067] and Fig. 1 of applicant’s specification as generic computer parts. The terminal is disclosed in at least [0060], [0095-0097], and Figs. 6-7 and 11 of applicant’s specification as merely a general purpose computer, such as a smartphone or tablet. The counterpart terminal is disclosed in at least [0100-0108] and Figs. 8-11 of applicant’s specification as also merely a general purpose computer, such as a smartphone or tablet. Therefore these additional claim limitations are no more than mere instructions to apply the exception using generic computer components. The recitation of generic processors/computers does not take the above limitations out of the mental processes grouping.
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or 

Regarding claim 15, applicant recites The navigation server of claim 14, wherein the processor is configured to generate augmented reality (AR)-based navigation information by mapping the additional information associated with the instruction information to the video data.
However, merely specifying the manner in which the judicial exception is outputted on a display does not serve to integrate the judicial exception into a practical application.

Regarding claim 16, applicant recites The navigation server of claim 14, wherein the processor is configured to transfer map information including the current location information of the terminal to the video call screen of the counterpart terminal.
However, outputting the judicial exception is insignificant extra-solution activity and does not serve to integrate the judicial exception into a practical application.

Regarding claim 17, applicant recites The navigation server of claim 14, wherein the processor is configured to generate guidance information based on the current location information of the terminal and the instruction information.
However, merely specifying additional limitations on the type of data being gathered and provided does not change that a user could perform the steps visually, mentally, and 

Regarding claim 18, applicant recites The navigation server of claim 14, wherein the processor is configured to set a deviation range for detecting a deviation of the terminal, to determine whether the terminal is deviated based on the deviation range, and to generate an alert message.
However, merely specifying additional limitations on the circumstances under which the data are gathered and outputted does not change that a user could perform the steps visually, mentally, and verbally, and therefore does not serve to integrate the judicial exception into a practical application. The alert is also insignificant extra-solution activity which does not serve to integrate the judicial exception into a practical application.

Regarding claim 19, applicant recites The navigation server of claim 14, wherein the processor is configured to generate the layer that includes additional information associated with the instruction information and to transmit the layer to the terminal.
However, outputting the judicial exception is insignificant extra-solution activity and does not serve to integrate the judicial exception into a practical application.

Regarding claim 20, applicant recites The navigation server of claim 16, wherein the processor is configured to display, on the video call screen of the counterpart terminal, a travel route according to location information of the terminal based on navigation information that is displayed on the video call screen of the terminal.
However, outputting the judicial exception is insignificant extra-solution activity and does not serve to integrate the judicial exception into a practical application.

Allowable Subject Matter
Claims 1-20 are objected to because they contain allowable subject matter but currently stand rejected under 35 USC 101, as discussed above. If the 101 rejections above were resolved, provided that amendments to achieve the same raise no further issues, the claims would be in condition for allowance. The closest prior art of record is Lee et al. (US 20110300876 A1) in view of Lin et al. (US 20180232112 A1) in further of Will et al. (US 20170169699 A1) in further view of Mullins (US 20180365893 A1), hereinafter referred to as Lee, Lin, Will, and Mullins respectively. The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 1, 13 and 14, Lee discloses A computer-implemented navigation method (Lee discloses, “a method for effectively providing direction information to a target…using guide information or AR information” [See at least Lee, 0011]) comprising:
transmitting, from a terminal, current location-based video data comprising an image (See at least Fig. 8 in Lee: Lee discloses, “the terminal B receives location information of the terminal A from the terminal A (S210). Next, the terminal B visually displays a surrounding image of the terminal A… corresponding to the location of the terminal A (S220)” [See at least Lee, 0139]. It will be appreciated by anyone of ordinary skill in the art that in the context of AR, “image” refers to live video, which is augmented by added virtual features, rather than to a static image); 
receiving, from a counterpart terminal, instruction information for navigation based on the video data (See at least Fig. 8 in Lee: Lee discloses, “the terminal B provides…route guidance…to the terminal A (S230)” [See at least Lee, 0139]. Also See at least Fig. 3 in Lee: Lee discloses that route guidance from terminal B may include memos or arrows added directly to the video data [See at least Lee, 0098]. Also see at least Fig. 8 in Lee: Lee discloses, “the terminal B visually displays a surrounding image of the terminal A along with AR information corresponding to the location of the terminal A (S220)” [See at least Lee, 0139]), the instruction information including route instructions between two points (See at least Fig. 3 in Lee: Lee discloses the information provided to the display terminal A by terminal B may be labeled “(4) route guidance”. Lee also discloses that the information may comprise route instructions between two points [See at least Lee, 0098-0099]); 
generating navigation information by mapping the instruction information to the video data (See at least Fig. 3 in Lee: Lee discloses that route guidance from terminal B may include memos or arrows added directly to the video data [See at least Lee, 0098]); and 
providing the navigation information based on location information of the terminal (See at least Fig. 8 in Lee: Lee describes S230, which provides navigation info based on location info of terminal A. Terminal A may be regarded as applicant’s “terminal”, since Lee discloses that terminal B provides route guidance to terminal A based on terminal A’s current location [See at least Lee, 0139]).
 during a video call (See at least Fig. 5 in Lin: Lin teaches that a route may be displayed providing directions from the location of one user to the location of another user with whom the first user is having a video call [See at least Lin, 0025]).
Will teaches a video calling system where video data may comprise metadata acquired from a camera (See at least Fig. 22 in Will: Will discloses an emergency contact app wherein a user the app on a mobile device may engage the movie capture ability of the mobile device to transmit a media stream with video being captured by the mobile device in real-time, where the media stream may include data visibly overlaid over the video such as location, street address, GPS coordinates, date, time, or an identity of the person capturing the video [See at least Will, 0169]). Both Will and Lee disclose methods of communication between two users involving location information and video data. However, only Will teaches where the video data exchanged between the users may comprise metadata acquired from a camera.
Mullins teaches a video-based method of navigating one mobile device to another mobile device wherein the navigation information is provided to display a route based on the route instructions between the two points by overlaying a layer onto features of the image, the layer including the route (See at least Fig. 9 in Mullins: Mullins teaches a system for a driver having a second AR device 105 to meet up with a user having a first AR device 104, wherein the virtual path 908 for the driver to reach the user 906 is displayed on real-world objects as part of the driver’s second AR device 105 [See at least Mullins, 0069]. Mullins further discloses that the second AR device 105 may be a wearable device [See at least Mullins, 0036]. It will be appreciated by anyone of ordinary skill in the art that generation of such a path and matching of the path to real-life features in the second AR device display requires processing of and matching to image features).
However, the new amendments specifying that the route is overlaid onto features of the image of the video call (emphasis added where bolded), the image being previously exchanged between the terminals so that the terminal which initially sent the image receives the overlay information from the other terminal, is what results in the designation of these claims as containing allowable subject matter. None of the prior art of record, taken either alone or in combination, teaches or suggests where, during a video call, one terminal provides instruction information to another after processing an image received from the another, such that the another then overlays a route on top of the video data it initially sent to the first terminal. The closest that any reference gets to such an overlay is Mullins, as Mullins teaches overlaying a route from one user to another in augmented reality on a viewed by the one user (See at least [Mullins, 0069] and Figs. 8-9). However, in at least [Mullins, 0069] and Figs. 8-9, the surroundings which are ultimately displayed in the overlay are never transmitted from one device to the other and displayed at the destination device (i.e., as per the definition of a video call); rather, they are captured by the same device that displays them and never transmitted to the other device. Therefore, Mullins fails to disclose or suggest a video call at all and it would be unwarranted hindsight to suggest that the route overlay invention of Mullins is at all in the field of endeavor of video calls, let alone of video calls where one of the terminals processes video data from the other during a call in order to assist the other in generating an augmented reality route overlay for said video data.


Regarding claims 2-12 and 15-20, these claims also contain allowable subject matter at least by virtue of their dependence from claims 1 and 14, respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM T ALAM whose telephone number is (571)272-5901.  The examiner can normally be reached on M-F 9:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FADEY JABR can be reached on (571) 272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 

/NAEEM TASLIM ALAM/Examiner, Art Unit 3668                                                                                                                                                                                                        /YAZAN A SOOFI/Primary Examiner, Art Unit 3668